Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered December 2, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the trial court’s charge to the jury are not preserved for appellate review as a matter of law (see, People v Autry, 75 NY2d 836; People v McDonald, 144 AD2d 701, 702). The trial court’s charge to the jury did not deprive the defendant of a fair trial and, therefore, reversal in the interest of justice is not warranted (see, People v McDonald, supra, at 702; People v Ogle, 142 AD2d 608, 609). Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.